Title: To Thomas Jefferson from Peyton Short, 15 October 1791
From: Short, Peyton
To: Jefferson, Thomas



Dear Sir
Richmond 15th. Octr. 1791

Will you be so good as to excuse my troubling you with another Letter to my Brother. I have frequently written to him through other Channels and he complains of never hearing from [me.] If I could be permitted to enclose my Letters to you and you would not consider it an inconvenience to forward them with your packets to Paris, I should be certain of their reaching him, and esteem such an Act of friendship as the greatest obligation that could be confered on Yr. most Obt. Sert,

Peyton Short

